FILED IN
                                                              12th COURT OF APPEALS
                                                                   TYLER, TEXAS
                                                              7/31/2015 9:07:55 AM
                              15      00178           CR           CATHY S. LUSK
                                                                       Clerk

            The State of Texas vs. Michael Sucre
               159th Judcial District Court                      2012-0525

                               8/3/2015
                                          8/3/2015

                              100




                 I got a late notice of designation on the 10th of July and need a few more
                 days
                                                                  8/14/2015
                        9




7/31/2015

936-671-4078
                                              Whitney Harry
wmadison-lindsey@angelinacounty.net
                                                   Official Court reporter
    Michael Aduddell

      220 N. Thompson Suite 101
Conroe, Texas 77301

        936-539-4113
         Michael Sucre




    April Ayers-Perez

      Po Box 908

Lufkin, Texas 75902
       936-632-5090
        The State of Texas